Order entered July 25, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00940-CV

                                IN RE ZIMMER, INC., Relator

                 Original Proceeding from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-03111-2011

                                             ORDER
        Before the Court is relator’s petition for writ of mandamus. The Court requests that real

party in interest and respondent file their responses to the petition, if any, on or before August 4,

2014.


                                                       /s/    DAVID LEWIS
                                                              JUSTICE